Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 7/5/2022 have been considered.  Claims 2-3, 15-16 have been cancelled by applicant.  Claims 1, 4-14, 17-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 9, paragraph 1 - page 11, last paragraph of the Remarks, filed 7/5/2022, with respect to claims 1, 4-14, 17-20 have been fully considered and are persuasive in light of the amended claims 1 and 12.  The 35 U.S.C. 103 rejection of claims 1-2, 4-6, 8-15, 17-18 and 20 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to an electronic device comprising: 
“identify whether a measurement result for the first cell satisfies a first condition, and 
based on identifying that the first condition is satisfied, determine to perform a measurement on the at least one first band among the plurality of bands and not to perform the measurement on the remaining band except for the at least one first band, and 
wherein, as at least part of identifying whether the measurement result for the first cell satisfies the first condition, the at least one communication processor is configured to identify whether the measurement result for the first cell is greater than a sum of a threshold value and a value set for a hysteresis operation” in combination with other recited elements in claim 1.

The present application also relates to an electronic device comprising:
“perform a measurement on the first cell, 
identify whether a measurement result for the first cell satisfies a first condition, and
based on identifying that the first condition is satisfied, determine to perform a measurement on the at least one first band among the plurality of bands and not to perform the measurement on the remaining band except for the at least one first band, and
wherein, as at least part of identifying whether the measurement result for the first cell satisfies the first condition, the at least one communication processor is configured to identify whether the measurement result for the first cell is greater than a sum of a threshold value and a value set for a hysteresis operation” in combination with other recited elements in claim 12.

	The closest prior art, Fukuta et al. (USP 9,844,047), teaches a user terminal that supports dual connectivity with cells belonging to different frequencies.  Fukuta further teaches the user terminal transmits capability information including a frequency band it can use for the dual connectivity and receives control information for setting a frequency with a high priority as a measurement target of a cell search.  The user terminal then measures a frequency with a high priority as a measurement target for cell reselection.

	A second prior art, Jung et al. (KR 20200069207), teaches a UE determines whether to perform neighbor cell measurement for cell reselection by comparing calculates values of measurements with threshold values.

	A third prior art, 3GPP TS 24.301 teaches inter-system mobility between E-UTRAN and other 3GPP or non-3GPP access networks in which a UE sending a tracking area update request that indicates a capability information update to a network when the UE changes its radio capability.

	However, Fukuta, Jung, and 3GPP, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471